DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
In claim 1, line 8, it is suggested that “the possible” be replaced with “possible”.
In claim 9, line 7, it is suggested that “the possible” be replaced with “possible”.
In claim 17, line 10, it is suggested that “the possible” be replaced with “possible”.
	Claims 2-8 are depending on claim 1.
	Claims 10-16 are depending on claim 9.
	Claims 18-19 are depending on claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.: US 11,349,537 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/748,473
US 11,349,537 B2
1. A method, in a radio network node, for configuring a wireless device in a wireless network, the method comprising: 



transmitting, to the wireless device, a bitmap identifying, from among precoding matrix codewords in a predetermined codebook, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback; 



wherein each bit in the bitmap corresponds to only one combination of a first dimension index l′1 and a second dimension index l′2 out of possible combinations of the first dimension index l′1 and the second dimension index l′2, and wherein the first dimension index l′1 and the second dimension index l′2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook.
1. A method, in a radio network node, for configuring a wireless device in a wireless network, the method comprising: 

identifying, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback; and 

transmitting, to the wireless device, a bitmap identifying the subset of precoding matrix codewords that are not to be reported by the wireless device; 

wherein each bit in the bitmap corresponds to only one combination of a first dimension index l′1 and a second dimension index l′2 out of possible combinations of the first dimension index l′1 and the second dimension index l′2, and wherein the first dimension index l′1 and the second dimension index l′2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook.

2. The method of claim 1, wherein the first dimension index l′1 and the second dimension index l′2 are first and second forbidden dimension indices, respectively, such that the first dimension index l′1 and the second dimension index l′2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported.
2. The method of claim 1, wherein the first dimension index l′1 and the second dimension index l′2 are first and second forbidden dimension indices, respectively, such that the first dimension index l′1 and the second dimension index l′2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported.

3. The method of claim 1, wherein the bits of the bitmap are indexed with index n and the index n for any given bit in the bitmap equals a linear combination of the form n=l′1+Cl′2, where C is a positive integer, and l′1 and l′2 are first and second dimension indices, respectively, for the two-dimensional beam identified by the bit.
3. The method of claim 1, wherein the bits of the bitmap are indexed with index n and the index n for any given bit in the bitmap equals a linear combination of the form n=l′1+Cl′2, where C is a positive integer, and l′1 and l′2 are first and second dimension indices, respectively, for the two-dimensional beam identified by the bit.

5. The method of claim 1, wherein each precoding matrix codeword is defined as a matrix whose columns are determined using at least one pair of dimension indices, each pair of dimension indices comprising a first dimension index and a second dimension index, and wherein each bit of a predetermined value in the bitmap indicates one or more precoding matrix codewords where, for each precoding matrix codeword, the precoding matrix codeword is not allowed to be reported in CSI feedback if, for at least one pair of dimension indices for the precoding matrix codeword, the first dimension index is equal to the first dimension index l′i and the second dimension index is equal to the second dimension index l′2.
4. The method of claim 1, wherein each precoding matrix codeword is defined as a matrix whose columns are determined using at least one pair of dimension indices, each pair of dimension indices comprising a first dimension index and a second dimension index, and wherein each bit of a predetermined value in the bitmap indicates one or more precoding matrix codewords where, for each precoding matrix codeword, the precoding matrix codeword is not allowed to be reported in CSI feedback if, for at least one pair of dimension indices for the precoding matrix codeword, the first dimension index is equal to the first dimension index l′i and the second dimension index is equal to the second dimension index l′2.

6. The method of claim 1, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, any given precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if transmissions using the precoding matrix codeword would have at least one spatially multiplexed layer of data on a two-dimensional beam identified by the bit.
5. The method of claim 1, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, any given precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if transmissions using the precoding matrix codeword would have at least one spatially multiplexed layer of data on a two-dimensional beam identified by the bit.

7. The method of claim 1, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, a precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if at least one column of the precoding matrix codeword has a set of rows that are all equal to the corresponding elements of the two-dimensional beam identified by the bit.
6. The method of claim 1, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, a precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if at least one column of the precoding matrix codeword has a set of rows that are all equal to the corresponding elements of the two-dimensional beam identified by the bit.

8. The method of claim 1, further comprising: receiving, from the wireless device, CSI feedback reporting a precoding matrix codeword that is not among the identified subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback; and 
applying the reported precoding matrix codeword to one or more two-dimensional multiple-input multiple-output transmissions to the wireless device.

7. The method of claim 1, further comprising: receiving, from the wireless device, CSI feedback reporting a precoding matrix codeword that is not among the identified subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback; and 
applying the reported precoding matrix codeword to one or more two-dimensional multiple-input multiple-output transmissions to the wireless device.

9. A method, in a wireless device operating in a wireless network, the method comprising: 




identifying, using the bitmap, the subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback,
 





wherein each bit in the bitmap corresponds to only one combination of a first dimension index l′1 and a second dimension index l′2 out of possible combinations of the first dimension index l′1 and the second dimension index l′2, and wherein the first dimension index l′1 and the second dimension index l′2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook.
8. A method, in a wireless device operating in a wireless network, the method comprising:

receiving, from a radio network node, a bitmap indicating, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback; and 

identifying, using the bitmap, the subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback, 


wherein each bit in the bitmap corresponds to only one combination of a first dimension index l′1 and a second dimension index l′2 out of possible combinations of the first dimension index l′1 and the second dimension index l′2, and wherein the first dimension index l′1 and the second dimension index l′2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook.

10. The method of claim 9, wherein the first dimension index l′1 and the second dimension index l′2 are first and second forbidden dimension indices, respectively, such that the first dimension index l′1 and the second dimension index l′2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported.
9. The method of claim 8, wherein the first dimension index l′1 and the second dimension index l′2 are first and second forbidden dimension indices, respectively, such that the first dimension index l′1 and the second dimension index l′2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported.

11. The method of claim 9, wherein the bits of the bitmap are indexed with index n and the index n for any given bit in the bitmap equals a linear combination of the form n=l′1+Cl′2, where C is a positive integer, and l′1 and l′2 are first and second dimension indices, respectively, for the two-dimensional beam identified by the bit.
10. The method of claim 8, wherein the bits of the bitmap are indexed with index n and the index n for any given bit in the bitmap equals a linear combination of the form n=l′1+Cl′2, where C is a positive integer, and l′1 and l′2 are first and second dimension indices, respectively, for the two-dimensional beam identified by the bit.

13. The method of claim 9, wherein each precoding matrix codeword is defined as a matrix whose columns are determined using at least one pair of dimension indices, each pair of dimension indices comprising a first dimension index and a second dimension index, and wherein each bit of a predetermined value in the bitmap indicates one or more precoding matrix codewords where, for each precoding matrix codeword, the precoding matrix codeword is not allowed to be reported in CSI feedback if, for at least one pair of dimension indices for the precoding matrix codeword, the first dimension index is equal to the first dimension index l′1 and the second dimension index is equal to the second dimension index l′2.
11. The method of claim 8, wherein each precoding matrix codeword is defined as a matrix whose columns are determined using at least one pair of dimension indices, each pair of dimension indices comprising a first dimension index and a second dimension index, and wherein each bit of a predetermined value in the bitmap indicates one or more precoding matrix codewords where, for each precoding matrix codeword, the precoding matrix codeword is not allowed to be reported in CSI feedback if, for at least one pair of dimension indices for the precoding matrix codeword, the first dimension index is equal to the first dimension index l′1 and the second dimension index is equal to the second dimension index l′2.

14. The method of claim 9, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, any given precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if transmissions using the precoding matrix codeword would have at least one spatially multiplexed layer of data on a two-dimensional beam identified by the bit.
12. The method of claim 8, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, any given precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if transmissions using the precoding matrix codeword would have at least one spatially multiplexed layer of data on a two-dimensional beam identified by the bit.

15. The method of claim 9, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, a precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if at least one column of the precoding matrix codeword has a set of rows that are all equal to the corresponding elements of the two-dimensional beam identified by the bit.
13. The method of claim 8, wherein each bit of a predetermined value in the bitmap indicates that, for a rank r, a precoding matrix codeword of the codebook of precoding matrix codewords is not allowed to be reported in CSI feedback if at least one column of the precoding matrix codeword has a set of rows that are all equal to the corresponding elements of the two-dimensional beam identified by the bit.

16. The method of claim 9, further comprising: selecting a precoding matrix codeword, from precoding matrix codewords in the predetermined codebook other than those precoding matrix codewords in the identified subset, wherein said selecting is based on one or more channel measurements; and transmitting, to the network node, CSI feedback reporting the selected precoding matrix codeword.
14. The method of claim 8, further comprising: selecting a precoding matrix codeword, from precoding matrix codewords in the predetermined codebook other than those precoding matrix codewords in the identified subset, wherein said selecting is based on one or more channel measurements; and transmitting, to the network node, CSI feedback reporting the selected precoding matrix codeword.

17. A radio network node, for configuring a wireless device in a wireless network, the radio network node comprising processing circuitry and a memory, said memory containing instructions executable by said processing circuitry, whereby said radio network node is configured to: 




transmit, to the wireless device, a bitmap identifying, from among precoding matrix codewords in a predetermined codebook, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback; 




wherein each bit in the bitmap corresponds to only one combination of a first dimension index l′1 and a second dimension index l′2 out of possible combinations of the first dimension index l′1 and the second dimension index l′2, and wherein the first dimension index l′1 and the second dimension index l′2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook.

15. A radio network node, for configuring a wireless device in a wireless network, the radio network node comprising processing circuitry and a memory, said memory containing instructions executable by said processing circuitry, whereby said radio network node is configured to: 

identify, among a predetermined codebook of precoding matrix codewords, a subset of precoding matrix codewords that are not to be reported by the wireless device in channel-state-information (CSI) feedback; and 

transmit, to the wireless device, a bitmap identifying the subset of precoding matrix codewords that are not to be reported by the wireless device; 



wherein each bit in the bitmap corresponds to only one combination of a first dimension index l′1 and a second dimension index l′2 out of possible combinations of the first dimension index l′1 and the second dimension index l′2, and wherein the first dimension index l′1 and the second dimension index l′2 identify a two-dimensional beam, the two-dimensional beam being defined by a vector of complex numbers comprised within at least one column of a precoding matrix codeword in the codebook.

18. The radio network node of claim 17, wherein the first dimension index l′1 and the second dimension index l′2 are first and second forbidden dimension indices, respectively, such that the first dimension index l′1 and the second dimension index l′2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported.

16. The radio network node of claim 15, wherein the first dimension index l′1 and the second dimension index l′2 are first and second forbidden dimension indices, respectively, such that the first dimension index l′1 and the second dimension index l′2 identify a forbidden two-dimensional beam for which corresponding precoding matrix codewords are not to be reported.

19. The radio network node of claim 17, wherein the memory containing instructions executable by said processing circuitry further comprises instructions for receiving, from the wireless device, CSI feedback reporting a precoding matrix codeword that is not among the identified subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback, and applying the reported precoding matrix codeword to one or more two-dimensional multiple-input multiple-output transmissions to the wireless device.
17. The radio network node of claim 15, wherein the memory containing instructions executable by said processing circuitry further comprises instructions for receiving, from the wireless device, CSI feedback reporting a precoding matrix codeword that is not among the identified subset of precoding matrix codewords that are not to be reported by the wireless device in CSI feedback, and applying the reported precoding matrix codeword to one or more two-dimensional multiple-input multiple-output transmissions to the wireless device.


Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is filed to overcome the double patenting rejection of the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631